                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYUNG JONES,                                          Case No.18-cv-07569-HSG
                                                          Plaintiff,
                                   8
                                                                                               ORDER DENYING MOTION FOR
                                                    v.                                         APPOINTMENT OF COUNSEL
                                   9

                                  10     MEGAN J. BRENNAN,                                     Re: Dkt. No. 10
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             On December 17, 2018, Plaintiff Kyung Jones filed a complaint against Defendant Megan

                                  14   J. Brennan, in her official capacity as Postmaster General for the U.S. Postal Service. Dkt. No. 1.

                                  15   Plaintiff, who is representing herself pro se, also filed a motion for appointment of counsel. Dkt.

                                  16   No. 10.

                                  17             There is no constitutional right to counsel in a civil case unless an indigent litigant may

                                  18   lose her physical liberty if she loses the litigation. See Lassiter v. Dep't of Soc. Servs., 452 U.S.

                                  19   18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to

                                  20   counsel in Section 1983 action), withdrawn in part on other grounds on reh'g en banc, 154 F.3d

                                  21   952 (9th Cir. 1998) (en banc). A court may ask counsel to represent an indigent litigant under 28

                                  22   U.S.C. § 1915 only in “exceptional circumstances.” A finding of “exceptional circumstances”

                                  23   requires an evaluation of the likelihood of the plaintiff’s success on the merits and an evaluation of

                                  24   the plaintiff’s ability to articulate her claims pro se in light of the complexity of the legal issues

                                  25   involved. See Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). Both

                                  26   of these factors must be viewed together before reaching a decision on a request for counsel under

                                  27   Section 1915. See id. Neither the need for discovery, nor the fact that the pro se litigant would be

                                  28   better served with the assistance of counsel, necessarily qualify the issues involved as complex.
                                   1   See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). The decision to request counsel

                                   2   to represent an indigent litigant under Section 1915 is ultimately within “the sound discretion of

                                   3   the trial court.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984).

                                   4          It does not appear that Plaintiff in this action is indigent, as she is not proceeding in forma

                                   5   pauperis. In addition, the Court is unable to assess at this time whether exceptional circumstances

                                   6   exist that would warrant seeking volunteer counsel to accept a pro bono appointment, even if

                                   7   Plaintiff were indigent. The proceedings are at an early stage and it is premature for the Court to

                                   8   determine Plaintiff’s likelihood of success on the merits. Accordingly, the request for

                                   9   appointment of counsel is DENIED.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 4/30/2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  14                                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
